DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 10/09/2020, 11/16/2020, 01/08/2021 and 07/30/2021 have been placed in the application file and the information referred to therein has been considered.
Drawings
The drawings received 10/09/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8  and  4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
In claim 1 it is not clear what kind of linker X can be  represent  be limitations:
 a) alkoxy -O(CH2)nCH2- or –CH2CH(OCH3)CH2- or O-CH2CH2O-
b) -OC(O)(CH2)nCH2- or –CH2CH(O(O)CCH3)CH2-
c) aryl should be arylene perhaps.
d) in the same sentence claimed silane and silyl group.  Silane (SiR4) can not be R1 or R2, while silyl can -SiR3 . The same goes   for claims 3, 5 and 9.
Regarding claim 4, formula 1 of claim does not contain substituent “Y”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Luybimov et. al. Russian Chemical Bulletin, International Edition, Vol. 58, No. 3, pp. 528—531, March, 2009 (Luybimov)
Regarding claims 1 and 3, Lyubimov discloses tetrafluoroborate salt of compounds of represented by Formulas (9-11) below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Since limitation “ionic liquid” is disposed in a preamble it is indicating on intended use of such compound. It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).    Moreover, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grechkin et al “Izvestiya Akademii Nauk SSSR, Seriya Khimicheskaya (1975), (5), 1202-3 (Abstract)” in view of Yang et. all. :’Pyrrolidinium-based ionic liquid electrolyte with organic additive and LiTFSI for high-safety lithium-ion batteries”, Electrochimica Acta 148 (2014) 39–45.
Regarding claims 1, Grechkin discloses compound of formula (3) (below).

    PNG
    media_image3.png
    612
    726
    media_image3.png
    Greyscale

 Since limitation “ionic liquid” is disposed in a preamble it is indicating on intended use of such compound. It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Grechkin does not expressly discloses comprising an aluminate, arsenide, cyanide, thiocyanate, nitrite, benzoate, chlorate, chlorite, chromate, sulfate, sulfite, silicate, thiosulfate, oxalate, acetate, formate, hydroxide, nitrate, phosphate, imide, or borate.
Yang teaches pyrrolidinium-based ionic liquid wherein anion is bis(trifluoromethyl sulfonyl)imide (TFSI). Therefore a use of TFSI anion in ionic liquids is well known in the art. Moreover, Yang teaches that a use TFSI anion affect viscosity of said liquid and electrolyte comprising said liquid and as such and increase chance for use of such liquid in high power lithium batteries. Moreover, Yang teaches that the use such ionic liquid increased a safety of the battery due to increased flame retardency. Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the pyrrolidinium-based ionic liquid of Grechkin with .
Claims 1 and 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,759,961  to Fitch (Fitch) in view of Yang et all. :’Pyrrolidinium-based ionic liquid electrolyte with organic additive and LiTFSI for high-safety lithium-ion batteries”, Electrochimica Acta 148 (2014) 39–45.
Regarding claim 1 and 2, Fitch discloses (col. 13) compound of Formula (2) below (o-isomer):

Since limitation “ionic liquid” is disposed in a preamble it is indicating on intended use of such 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Fitch  does not expressly discloses comprising an aluminate, arsenide, cyanide, thiocyanate, nitrite, benzoate, chlorate, chlorite, chromate, sulfate, sulfite, silicate, thiosulfate, oxalate, acetate, formate, hydroxide, nitrate, phosphate, imide, or borate.
Yang teaches pyrrolidinium-based ionic liquid wherein anion is bis(trifluoromethyl sulfonyl)imide (TFSI). Therefore a use of TFSI anion in ionic liquids is well known in the 
Since limitation “ionic liquid” is disposed in a preamble it is indicating on intended use of such compound. It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).    Moreover, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada.
Claims 5, 6, 7, 8, 10 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over  Yang et all. :’Pyrrolidinium-based ionic liquid electrolyte with organic additive and LiTFSI for high-safety lithium-ion batteries”, Electrochimica Acta 148 (2014) 39–45 in view of Grechkin et al “Izvestiya Akademii Nauk SSSR, Seriya Khimicheskaya (1975), (5), 1202-3 (Abstract)” as evidenced by US 20130164604 to Matsumoto.
Regarding claim 5, Yang discloses an electrical energy storage device electrolyte, comprising: an aprotic organic solvent (EC/DMC, p.39, re claim 6) an alkali metal salt (LiTFSA, re claims 10, 11, Abstract, Fig. 3 ) an additive (VC p.39, re claim 7) and  a pyrrolidinium-based ionic liquid N-propyl-N-methylpyrrolidiniumbis (trifluoromethanesulfonyl) imide (PYR13TFSI,). Yang does not expressly discloses a cation in accordance of Formula 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Grechkin discloses compound of formula (3) (below).

    PNG
    media_image3.png
    612
    726
    media_image3.png
    Greyscale

 Since limitation “ionic liquid” is disposed in a preamble it is indicating on intended use of such compound. It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).    Moreover, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada
In other words, Grechkin teaching the pyrrolidinium-based ionic liquid wherein a cation in addition to pyrrolidinium moiety further   comprises phosphite moiety. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ionic liquid in the electrolyte of  Yang with the cation  containing pyrrolidinium moiety and  phosphite moiety  as taught by Grechkin, because such modification would further improve flame retardency of the electrolytic solution. The ability of phosphites to improve flame retardency of an  electrolytic solution  in a battery is well known in the art (see for example Matsumoto, Abstract)
Claims 5, 6, 7, 8, 10 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over  Yang et all. :’Pyrrolidinium-based ionic liquid electrolyte with organic additive and LiTFSI for high-safety lithium-ion batteries”, Electrochimica Acta 148 (2014) 39–45 in view US 2,759,961  to Fitch as evidenced by US 20130164604 to Matsumoto.
Regarding claims 5, 6, 7, 8, 10 and 11,   Yang discloses an electrical energy storage device electrolyte, comprising: an aprotic organic solvent (EC/DMC, p.39, re claim 6) an alkali metal salt (LiTFSA, re claims 10, 11, Abstract, Fig. 3 ) an additive (VC p.39, re claim 7) and  a pyrrolidinium-based ionic liquid N-propyl-N-methylpyrrolidiniumbis (trifluoromethanesulfonyl) imide (PYR13TFSI,). Yang does not expressly discloses a cation in accordance of Formula below, wherein either or both of A and B is CAT+.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Fitch discloses (col. 13) compound (ionic liquid) of Formula (2) below (o-


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Since limitation “ionic liquid” is disposed in a preamble it is indicating on intended use of such compound. It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).    Moreover, products of identical  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
In other words, Fitch  teaching the onium-based ionic liquid wherein a cation in addition to onium moieties  further   comprises phosphite moiety. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ionic liquid in the electrolyte of  Yang with the cation  containing onium moiety and  phosphite moiety  as taught by Fitch, because such modification would further improve flame retardency of the electrolytic solution. The ability of phosphites to improve flame retardency of an  electrolytic solution  in a battery is well known in the art (see for example Matsumoto, Abstract)
Claims 5, 6, 7, 9, 10 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over  Yang et all. :’Pyrrolidinium-based ionic liquid electrolyte with organic additive and LiTFSI for high-safety lithium-ion batteries”, Electrochimica Acta 148 (2014) 39–45 in view Luybimov et. al. Russian Chemical Bulletin, International Edition, Vol. 58, No. 3, pp. 528—531, March, 2009 , as evidenced by US 20130164604 to Matsumoto.
Regarding claims 5, 6, 7, 8, 10 and 11,   Yang discloses an electrical energy storage device electrolyte, comprising: an aprotic organic solvent (EC/DMC, p.39, re claim 6) an alkali metal salt (LiTFSA, re claims 10, 11, Abstract, Fig. 3 ) an additive (VC p.39, re claim 7) and  an pyrrolidinium-based ionic liquid N-propyl-N-methylpyrrolidiniumbis (trifluoromethanesulfonyl) imide (PYR13TFSI,). Yang does not expressly discloses a cation in accordance of Formula below, where either or both of R1 and R2 is phenyl, wherein any of the carbon or hydrogen atoms therein are optionally further substituted with a halide, alkyl, alkenyl, alkoxy, aryl, alkynyl, alkylsiloxy, phenyl, benzyl, silyl, thioether, sulfoxide, azo, amino or silane.
Lyubimov discloses tetrafluoroborate salt of compounds of represented by Formulas (9-11) below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The compounds above is interpreted as ionic liquids. Since limitation “ionic liquid” is disposed in a preamble it is indicating on intended use of such compound. It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).    Moreover, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
As such , Lyubimov  teaching the pyridinium or imidazolinium based  -based ionic liquids wherein a cation in addition to pyridinium or imidazolinium moieties  further   comprises phosphite moiety. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the ionic liquid in the electrolyte of  Yang with the cation  containing pyridinium or imidazolinium moieties   and  phosphite moiety  as taught by Lyubimov, because such modification would further improve flame retardency of the electrolytic solution. The ability of phosphites to 
Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over  Yang et all. :’Pyrrolidinium-based ionic liquid electrolyte with organic additive and LiTFSI for high-safety lithium-ion batteries”, Electrochimica Acta 148 (2014) 39–45 in view of Grechkin et al “Izvestiya Akademii Nauk SSSR, Seriya Khimicheskaya (1975), (5), 1202-3 (Abstract)” and further in view of US 2014/0017558 to Lockett (Lockett)
Regarding claim 12, modified Yang discloses the invention as discussed above as applied to claim 5 and incorporated therein. Modified Yang does not expressly disclose wherein the cation of the metal salt comprises aluminum or magnesium.
Lockett teaches an energy storage device (para 7), the energy storage device wherein an electrolyte comprises an ionic liquid containing imidazoliumium, pyridiimium, piperidinium and electrolyte salt comprising (among others) magnesium perchlorate (claim 26) . Therefore, a use magnesium-cation in the electrolyte salt  , wherein electrolyte comprises ionic liquid in the  energy storage device is well known in the art. As such, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte  of modified Yang with magnesium salt  as taught by Lockett, he  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would extend the applicability of said electrolyte for magnesium batteries. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20130252114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.